Citation Nr: 0321170	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  99-03 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chest tightness, 
shortness of breath, and coughing, to include as due an 
undiagnosed illness.  

2.  Entitlement to service for residuals of left ankle 
fracture with sprain.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




REMAND

On August 28, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to identify any sources of 
recent pertinent medical treatment for chest 
tightness, shortness of breath, coughing.  
Also ask veteran to identify sources of 
medical treatment for a fractured left ankle 
prior to service.  Obtain records from each 
health care provider the veteran identifies.
2.  After completing the development in 
paragraph 1, schedule the veteran for a VA 
general medical examination to determine the 
nature and etiology of his claimed Persian 
Gulf-related undiagnosed illness, manifested 
by chest tightness, shortness of breath and 
coughing.  The claims folder and a copy of the 
provisions of 38 C.F.R. § 3.317 (attached) 
should be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All indicated tests and studies 
should be accomplished.  The examiner should 
question the veteran in order to obtain all 
pertinent history concerning the claimed 
disorders.  The date of onset of the signs and 
symptoms of the claimed conditions should be 
noted.  The examiner should be requested to 
provide a diagnosis for each claimed 
condition, if possible and, if not feasible, 
the examiner should so state.  The examiner is 
further requested to provide an opinion 
concerning the etiology of any chest 
tightness, shortness of breath and coughing 
found to be present, to include the likelihood 
that each condition had its onset in or is 
otherwise related to the veteran's period of 
active service.  A complete rationale for all 
opinions expressed must be provided.

3.  After completing the development in 
paragraph 1, schedule the veteran for a VA 
orthopedic examination to determine the nature 
and etiology of any left ankle disability.  
The claims folder should be made available to 
and reviewed by the examiner in conjunction 
with the examination.  All indicated tests and 
studies should be accomplished.  The examiner 
should opine whether it is as least as likely 
as not that any currently diagnosed left ankle 
disability pre-existed service and was 
aggravated in service, or was incurred in 
service.  In regard to aggravation, a 
distinction should be drawn between any 
temporary exacerbation of symptoms as opposed 
to a chronic increase in the level of 
disability beyond natural progression.  A 
complete rationale for all opinions expressed 
must be provided.

4.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal remains denied, the 
appellant and representative, if any, should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





